Exhibit 10.1

 

STANDBY LETTER OF CREDIT AGREEMENT

 

Dated as of July 22, 2004

 

between

 

ADE CORPORATION

 

and

 

FLEET NATIONAL BANK



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  DEFINITIONS AND RULES OF INTERPRETATION    1    

        1.1.

  Definitions    1    

        1.2.

  Rules of Interpretation    11

2.

  LETTERS OF CREDIT    12             2.1.   Letter of Credit Commitments    12
             2.1.1.   Commitment to Issue Letters of Credit    12        
     2.1.2.   Letter of Credit Applications    12              2.1.3.   Terms of
Letters of Credit    13             2.2.   Reimbursement Obligation of the
Borrower    13             2.3.   Letter of Credit Payments    14    
        2.4.   Obligations Absolute    14             2.5.   Reliance by Issuer
   14             2.6.   Letter of Credit Fee    14             2.7.   Evergreen
Provision; Extension of Maturity Date    15

3.

  CERTAIN GENERAL PROVISIONS    15             3.1.   Funds for Payments    15  
           3.1.1.   Payments to Lender    15              3.1.2.   No Offset,
etc    15             3.2.   Computations    16             3.3.   Additional
Costs, etc    16             3.4.   Certificate    17

4.

  GUARANTIES    17

5.

  REPRESENTATIONS AND WARRANTIES    18

6.

  AFFIRMATIVE COVENANTS    20

7.

  CERTAIN NEGATIVE COVENANTS    22

8.

  FINANCIAL COVENANTS    25             8.1.   Leverage Ratio    25    
        8.2.   Quick Ratio    25             8.3.   Consolidated Tangible Net
Worth    25

9.

  CLOSING CONDITIONS    25             9.1.   Loan Documents    25    
        9.2.   IDA Bond Documents    25             9.3.   Certified Copies of
Governing Documents    25             9.4.   Corporate or Other Action    25    
        9.5.   Incumbency Certificate    26             9.6.   UCC Search
Results    26             9.7.   Opinion of Counsel    26             9.8.  
Payment of Fees    26



--------------------------------------------------------------------------------

10.   CONDITIONS TO ALL ISSUANCES OF LETTERS OF CREDIT    26             10.1.  
Representations True; No Event of Default    26             10.2.   No Legal
Impediment    26             10.3.   Proceedings and Documents    27    
        10.4.   Governmental Regulation    27 11.   EVENTS OF DEFAULT;
ACCELERATION; ETC    27             11.1.   Events of Default and Acceleration
   27             11.2.   Termination of Commitment    29             11.3.  
Remedies    30 12.   SUCCESSORS AND ASSIGNS    30             12.1.   General
Conditions    30             12.2.   Miscellaneous Assignment Provisions    30
13.   PROVISIONS OF GENERAL APPLICATIONS    31             13.1.   Setoff    31
            13.2.   Expenses    31             13.3.   Indemnification    32    
        13.4.   Treatment of Certain Confidential Information    32        
     13.4.1.    Confidentiality    32              13.4.2.    Prior Notification
   33              13.4.3.    Other    33             13.5.   Survival of
Covenants, Etc    33             13.6.   Notices    34             13.7.  
Governing Law    34             13.8.   Headings    35             13.9.  
Counterparts    35             13.10.   Entire Agreement, Etc    35    
        13.11.   Waiver of Jury Trial    35             13.12.   Consents,
Amendments, Waivers, Etc    35             13.13.   Severability    36    
        13.14.   USA Patriot Act    36

 

-ii-



--------------------------------------------------------------------------------

The following exhibits and schedules have been omitted and will be
supplementally furnished to the Securities and Exchange Commission upon request.

 

Exhibits

 

Exhibit A                Form of Compliance Certificate

 

Schedules

 

Schedule 5(f)

   Litigation

Schedule 5(o)

   Subsidiaries Etc.

Schedule 7(a)

   Existing Indebtedness

Schedule 7(b)

   Existing Liens

Schedule 7(c)

   Existing Investments

 



--------------------------------------------------------------------------------

STANDBY LETTER OF CREDIT AGREEMENT

 

This STANDBY LETTER OF CREDIT AGREEMENT is made as of July 22, 2004, by and
among ADE CORPORATION (the “Borrower”), a Delaware corporation having its
principal place of business at 80 Wilson Way, Westwood, Massachusetts 02090, and
FLEET NATIONAL BANK, a national banking association.

 

1. DEFINITIONS AND RULES OF INTERPRETATION.

 

1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Credit Agreement referred to below:

 

Accounts Receivable. All rights of the Borrower or any of the Guarantors to
payment for goods sold, leased or otherwise marketed in the ordinary course of
business and all rights of the Borrower or any of the Guarantors to payment for
services rendered in the ordinary course of business and all sums of money or
other proceeds due thereon pursuant to transactions with account debtors, except
for that portion of the sum of money or other proceeds due thereon that relate
to sales, use or property taxes in conjunction with such transactions, recorded
on books of account in accordance with GAAP.

 

Affiliate. Any Person which, directly or indirectly, controls, is controlled by
or is under common control with the Borrower. “Control” of the Borrower means
the power, directly or indirectly, (a) to vote twenty percent (20%) or more of
the Capital Stock (on a fully diluted basis) of the Borrower having ordinary
voting power for the election of directors, managing members or general partners
(as applicable); or (b) to materially direct or cause the direction of the
management and policies of the Borrower (whether by contract or otherwise).

 

Balance Sheet Date. April 30, 2004.

 

Base Rate. The higher of (a) the variable annual rate of interest so designated
from time to time by the Lender as its “prime rate”, such rate being a reference
rate and not necessarily representing the lowest or best rate being charged to
any customer, and (b) one-half of one percent (1/2%) above the Federal Funds
Effective Rate. For the purposes of this definition, “Federal Funds Effective
Rate” shall mean for any day, the rate per annum equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Lender from three funds brokers of recognized
standing selected by the Lender. Changes in the Base Rate resulting from any
changes in the Lender’s “prime rate” shall take place immediately without notice
or demand of any kind.



--------------------------------------------------------------------------------

Bondholder. GE Capital Preferred Asset Corporation, and any permitted successors
and/or assigns under the IDA Bond Documents.

 

Borrower. As defined in the preamble hereto.

 

Business Day. Any day other than a Saturday or a Sunday on which banking
institutions in Boston, Massachusetts, are open for the transaction of banking
business.

 

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

Cash Equivalents. As to the Borrower and the Guarantors, short term fixed income
investments having a rating of not less than “P-1” or “A” or their equivalents
by Moody’s or S&P or their successors.

 

Change of Control. An event or series of events by which any person or group of
persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act),
directly or indirectly, of twenty percent (20%) or more of the outstanding
shares of Capital Stock of the Borrower; or, during any period of twelve
consecutive calendar months, individuals who were directors of the Borrower on
the first day of such period shall cease to constitute a majority of the board
of directors of the Borrower.

 

Closing Date. The first date on which the conditions set forth in §9 have been
satisfied and any Letter of Credit is to be issued hereunder.

 

Code. The Internal Revenue Code of 1986.

 

Commitment. The Lender’s commitment to issue the Letters of Credit for the
account of the Borrower in accordance with the terms of this Credit Agreement.

 

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.

 

Consolidated Current Liabilities. All liabilities and other Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis maturing on demand or
within

 

-2-



--------------------------------------------------------------------------------

one (1) year from the date as of which Consolidated Current Liabilities are to
be determined, and such other liabilities as may properly be classified as
current liabilities in accordance with GAAP, plus, without duplication, and
whether or not so classified as a current liability in accordance with GAAP, the
maximum drawing amount of all issued and outstanding letters of credit
(including, without limitation, the Letters of Credit).

 

Consolidated Net Income (or Deficit). The consolidated net income (or deficit)
of the Borrower and its Subsidiaries, after deduction of all expenses, taxes,
and other proper charges, determined in accordance with GAAP, after eliminating
therefrom all extraordinary nonrecurring items of income and all extraordinary
nonrecurring noncash items of loss.

 

Consolidated Quick Assets. All cash, Cash Equivalents and Accounts Receivable of
the Borrower and its Subsidiaries on a consolidated basis that, in accordance
with GAAP, are properly classified as current assets, provided that Accounts
Receivable shall be included only if good and collectible as determined by the
Borrower in accordance with established practice consistently applied; and such
Accounts Receivable shall be taken at their face value less reserves determined
to be sufficient in accordance with GAAP.

 

Consolidated Tangible Net Worth. The excess of Consolidated Total Assets minus
Consolidated Total Liabilities, and less the sum of:

 

(a) the total book value of all assets of the Borrower and its Subsidiaries
properly classified as intangible assets under GAAP, including such items as
good will, the purchase price of acquired assets in excess of the fair market
value thereof, trademarks, trade names, service marks, brand names, copyrights,
patents and licenses, and rights with respect to the foregoing; plus

 

(b) all amounts representing any write-up in the book value of any assets of the
Borrower or its Subsidiaries resulting from a revaluation thereof subsequent to
the Balance Sheet Date, excluding adjustments to translate foreign assets and
liabilities for changes in foreign exchange rates made in accordance with
Financial Accounting Standards Board Statement No. 52; plus

 

(c) to the extent otherwise includable in the computation of Consolidated
Tangible Net Worth, any subscriptions receivable.

 

Consolidated Total Assets. The sum of (a) all assets (“consolidated balance
sheet assets”) of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, plus (b) without duplication, all assets leased
by the Borrower or any Subsidiary as lessee under any Synthetic Lease to the
extent that such assets would have been consolidated balance sheet assets had
the Synthetic Lease been treated for accounting purposes as a Capitalized Lease,
plus (c) without duplication, all sold receivables referred to in clause (g) of
the definition of the term “Indebtedness” to the extent that such receivables
would have been consolidated balance sheet assets had they not been sold.

 

-3-



--------------------------------------------------------------------------------

Consolidated Total Liabilities. All liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP and
classified as such on the consolidated balance sheet of the Borrower and its
Subsidiaries and all other Indebtedness of the Borrower and its Subsidiaries,
whether or not so classified.

 

Credit Agreement. This Standby Letter of Credit Agreement, including the
Schedules and Exhibits hereto.

 

Default. See §11.1.

 

Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of the Borrower, other than dividends
payable solely in shares of common stock of the Borrower; the purchase,
redemption, defeasance, retirement or other acquisition of any shares of any
class of Capital Stock of the Borrower, directly or indirectly through a
Subsidiary of the Borrower or otherwise (including the setting apart of assets
for a sinking or other analogous fund to be used for such purpose); the return
of capital by the Borrower to its shareholders as such; or any other
distribution on or in respect of any shares of any class of Capital Stock of the
Borrower.

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Subsidiary. Each Subsidiary of the Borrower which is organized under
the laws of the United States of America and/or the States (or the District of
Columbia) thereof.

 

Environmental Laws. All laws pertaining to environmental matters, including,
without limitation, the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act of 1980, the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act, in each case
as amended, and all rules, regulations, judgments, decrees, orders and licenses
arising under all such laws.

 

ERISA. The Employee Retirement Income Security Act of 1974.

 

Event of Default. See §11.1.

 

Financials. In respect of any period, the consolidated and consolidating balance
sheet of any Person and its Subsidiaries as at the end of such period, and the
related statement of income and consolidated statement of cash flow for such
period, each setting forth in comparative form the figures for the previous
comparable fiscal period, all in reasonable detail and prepared in accordance
with GAAP.

 

-4-



--------------------------------------------------------------------------------

GAAP or generally accepted accounting principles. (a) When used in §8, whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of the Borrower
reflected in its financial statements for the year ended on the Balance Sheet
Date, and (b) when used in general, other than as provided above, means
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
the Borrower adopting the same principles, provided that in each case referred
to in this definition of “GAAP” a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in GAAP) as
to financial statements in which such principles have been properly applied.

 

Governing Documents. With respect to any Person, its certificate or articles of
incorporation, certificate of formation, or, as the case may be, certificate of
limited partnership, its by-laws, operating agreement or, as the case may be,
partnership agreement or other constitutive documents and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
Capital Stock.

 

Governmental Authority. Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.

 

Guarantors. Collectively, all of the Domestic Subsidiaries of the Borrower,
other than the Inactive Subsidiaries.

 

Guaranty. The Guaranty, dated or to be dated on or prior to the Closing Date,
made by each Guarantor in favor of the Lender pursuant to which each Guarantor
guaranties to the Lender the payment and performance of the Obligations and in
form and substance satisfactory to the Lender.

 

IDA Bond Documents. Collectively, (a) that certain Loan Agreement dated as of
March 1, 1999 by and among the Borrower, the Bondholder and The Industrial
Development Authority of the County of Pima; (b) the IDA Bond and (c) the IDA
Letter of Credit.

 

IDA Bond. That certain 5.52% Industrial Development Revenue Bond dated as of
March 17, 1999 issued by The Industrial Development Authority of the County of
Pima in favor of GE Capital Public Finance Inc. in the original principal amount
of $4,500,000.

 

IDA Letter of Credit. That certain standby Letter of Credit issued or to be
issued pursuant to the terms hereof on or after the Closing Date by the Lender
for the Borrower’s account to the Bondholder with a Maximum Drawing Amount of
$3,850,000.

 

-5-



--------------------------------------------------------------------------------

Inactive Subsidiaries. Collectively, ADE Optical Systems Corporation, a
Massachusetts corporation and ADE Software Corporation, a Massachusetts
corporation.

 

Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a) every obligation of such Person for money borrowed,

 

(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,

 

(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

 

(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith),

 

(e) every obligation of such Person under any Capitalized Lease,

 

(f) every obligation of such Person under any Synthetic Lease,

 

(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,

 

(h) every obligation of such Person (an “equity related purchase obligation”) to
purchase, redeem, retire or otherwise acquire for value any shares of Capital
Stock issued by such Person or any rights measured by the value of such Capital
Stock,

 

(i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),

 

-6-



--------------------------------------------------------------------------------

(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law,

 

(k) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (j) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (ii) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (iii) to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (v) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (w) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (x) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (y) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price and (z)
any guaranty or other contingent liability referred to in clause (k) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

-7-



--------------------------------------------------------------------------------

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person. In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

 

Lender. Fleet National Bank and any other Person who becomes an assignee of any
rights and obligations of a Lender pursuant to §12.

 

Lender’s Office. The Lender’s office located at 100 Federal Street, Boston,
Massachusetts 02110, or at such other location as the Lender may designate from
time to time.

 

Lender’s Special Counsel. Bingham McCutchen LLP or such other counsel as may be
approved by the Lender.

 

Letter of Credit. See §2.1.1.

 

Letter of Credit Application. See §2.1.1.

 

Letter of Credit Fee. See §2.6.

 

Letter of Credit Participation. See §2.1.4.

 

Leverage Ratio. As at any date of determination, the ratio of (a) Consolidated
Total Liabilities outstanding on such date to (b) Consolidated Tangible Net
Worth on such date.

 

Lien. Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction).

 

-8-



--------------------------------------------------------------------------------

Loan Documents. This Credit Agreement, the Guaranty, the Letter of Credit
Applications and the Letters of Credit.

 

Material Adverse Effect. With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):

 

(a) a material adverse effect on the business, properties, prospects, condition
(financial or otherwise), assets, operations or income of the Borrower,
individually or the Borrower and its Subsidiaries, taken as a whole;

 

(b) a material adverse effect on the ability of the Borrower or any of its
Subsidiaries, individually and taken as a whole, to perform any of their
respective Obligations under any of the Loan Documents to which it is a party;
or

 

(c) any material impairment of the validity, binding effect or enforceability of
this Credit Agreement or any of the other Loan Documents or any material
impairment of the rights, remedies or benefits available to the Lender under any
Loan Document.

 

In determining whether any individual event could reasonably be expected to
result in a Material Adverse Effect, notwithstanding that such event does not of
itself have such effect, a Material Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event and all other then existing
events could reasonably be expected to result in a Material Adverse Effect.

 

Maturity Date. July 21, 2005, unless extended in accordance with §2.7, and then
such date as set forth in § 2.7.

 

Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.

 

Moody’s. Moody’s Investors Services, Inc.

 

Obligations. All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to the Lender existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Reimbursement Obligations incurred or any of the Letter of
Credit Application, Letter of Credit or other instruments at any time evidencing
any thereof.

 

Permitted Acquisitions. See §7(f).

 

Permitted Liens. Liens permitted by §7.2.

 

-9-



--------------------------------------------------------------------------------

Person. Any individual, corporation, limited liability company partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.

 

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

Reimbursement Obligation. The Borrower’s obligation to reimburse the Lender on
account of any drawing under any Letter of Credit as provided in §2.2.

 

Restricted Payment. In relation to the Borrower and its Subsidiaries, any (a)
Distribution, (b) payment or prepayment by the Borrower or its Subsidiaries to
the Borrower’s or any Subsidiary’s shareholders (or other equity holders), or to
any Affiliate of the Borrower or any Subsidiary or any Affiliate of the
Borrower’s or such Subsidiary’s shareholders (or other equity holders), in each
case, other than to the Borrower, (c) derivatives or other transactions with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any Capital Stock of the Borrower or such Subsidiary or (d) payment in
respect of any phantom stock plan or similar interests.

 

S&P. Standard & Poor’s Ratings Group.

 

Subsidiary. Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.

 

Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.

 

Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Lender on the date specified in, and in
accordance with, §2.2.

 

Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 

Westwood Letter of Credit. That certain standby Letter of Credit issued by the
Lender for the Borrower’s account on July 28, 2003 to Jerome L. Rappaport, Jr.
and Janet F. Aserkoff, Trustees of Westwood Nominee Trust, with a Maximum
Drawing Amount of $600,534.

 

-10-



--------------------------------------------------------------------------------

1.2. Rules of Interpretation.

 

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.

 

(b) The singular includes the plural and the plural includes the singular.

 

(c) A reference to any law includes any amendment or modification to such law.

 

(d) A reference to any Person includes its permitted successors and permitted
assigns.

 

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

 

(f) The words “include”, “includes” and “including” are not limiting.

 

(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the Commonwealth of
Massachusetts, have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the Uniform Commercial Code.

 

(h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.

 

(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.

 

(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”

 

(k) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.

 

(l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Lender and the Borrower and are the product of discussions and negotiations
among all parties. Accordingly, this Credit Agreement and the other Loan
Documents are not intended to be construed against the Lender merely on account
of the Lender’s involvement in the preparation of such documents.

 

-11-



--------------------------------------------------------------------------------

2. LETTERS OF CREDIT.

 

2.1. Letter of Credit Commitments.

 

2.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof, including, without limitation, satisfaction of the conditions
set forth in § 9 and § 10 hereof, and the execution and delivery by the Borrower
of a letter of credit application on the Lender’s customary form (a “Letter of
Credit Application”), the Lender, in reliance upon the representations and
warranties of the Borrower contained herein, agrees to issue, extend and renew
for the account of the Borrower the IDA Letter of Credit and the Westwood Letter
of Credit (collectively, the “Letters of Credit” and each individually, a
“Letter of Credit”), in such form as may be requested from time to time by the
Borrower and agreed to by the Lender and the Borrower; provided, however, that,
after giving effect to such request, (a) the sum of the aggregate Maximum
Drawing Amount and all Unpaid Reimbursement Obligations shall not exceed
$4,450,534 at any one time, (b) the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations of the IDA Letter of Credit shall not exceed
$3,850,000 at any time; (c) the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations of the Westwood Letter of Credit shall not exceed
$650,000 at any time and (d) the only Letters of Credit to be issued and
outstanding hereunder shall be the IDA Letter of Credit and the Westwood Letter
of Credit. In addition, the parties hereto hereby acknowledge and agree that the
Westwood Letter of Credit shall, on the Closing Date, constitute a Letter of
Credit hereunder, notwithstanding the date of issuance thereof, the letter of
credit application for such Westwood Letter of Credit shall be considered a
Letter of Credit Application hereunder, and such Westwood Letter of Credit
shall, from and after the Closing Date, be governed by the terms of this Credit
Agreement. To the extent the Borrower would like any Letter of Credit extended
or renewed upon its stated expiry date, the Borrower shall provide the Bank with
prior written notice of its request for such an extension or renewal (which
notice shall also set forth the extension or renewal date and the new expiry
date (which shall not be more than 364 days from the then existing expiry date))
by a date which is not more than ninety (90) days prior to the then scheduled
expiry date of such Letter of Credit and not later than seventy five (75) days
prior to the then scheduled expiry date of such Letter of Credit. To the extent
the Lender has not provided the Borrower with written notice of its intention to
not extend or renew such Letter of Credit as requested by the Borrower within
sixty (60) days of the then scheduled expiry date, the Lender shall be deemed to
have consented to such extension or renewal of such Letter of Credit, and the
provisions of §2.7 shall be applicable.

 

2.1.2. Letter of Credit Applications. Each Letter of Credit Application shall be
completed to the satisfaction of the Lender. In the event that any provision of
any Letter of Credit Application shall be inconsistent with any provision of
this Credit Agreement, then the provisions of this Credit Agreement shall, to
the extent of any such inconsistency, govern.

 

-12-



--------------------------------------------------------------------------------

2.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) have an
expiry date no later than the Maturity Date. Each Letter of Credit so issued,
extended or renewed shall be subject to either the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 or any successor version thereto adopted by the Lender in
the ordinary course of its business as a letter of credit issuer and in effect
at the time of issuance of such Letter of Credit (the “Uniform Customs”) or the
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, or any successor code of standby letter of credit practices
among banks adopted by the Lender in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.

 

2.2. Reimbursement Obligation of the Borrower. In order to induce the Lender to
issue, extend and renew each Letter of Credit, the Borrower hereby agrees to
reimburse or pay to the Lender, with respect to each Letter of Credit issued,
extended or renewed by the Lender hereunder,

 

(a)except as otherwise expressly provided in §2.2(b), on each date that any
draft presented under such Letter of Credit is honored by the Lender, or the
Lender otherwise makes a payment with respect thereto, (i) the amount paid by
the Lender under or with respect to such Letter of Credit, and (ii) the amount
of any taxes, fees, charges or other costs and expenses whatsoever incurred by
the Lender in connection with any payment made by the Lender under, or with
respect to, such Letter of Credit, and

 

(b)upon the termination of the Commitment, or the acceleration of the
Reimbursement Obligations with respect to any or all Letters of Credit in
accordance with §11, an amount equal to the then Maximum Drawing Amount on all
Letters of Credit, which amount shall be held by the Lender as cash collateral
for all Reimbursement Obligations.

 

Each such payment shall be made to the Lender at the Lender’s Office in
immediately available funds. Interest on any and all amounts remaining unpaid by
the Borrower under this §2.2 at any time from the date which is five (5) days
after such amounts become due and payable (whether as stated in this §2.2, by
acceleration or otherwise) until payment in full (whether before or after
judgment) shall bear interest compounded monthly and payable on demand at a rate
per annum equal to two percent (2%) per annum above the Base Rate until such
amount shall be paid in full (after as well as before judgment).

 

-13-



--------------------------------------------------------------------------------

2.3. Letter of Credit Payments. If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the Lender shall notify
the Borrower of the date and amount of the draft presented or demand for payment
and of the date and time when it expects to pay such draft or honor such demand
for payment. The Borrower shall reimburse the Lender as provided in §2.2 on or
before the date that such draft is paid or other payment is made by the Lender.
The responsibility of the Lender to the Borrower shall be only to determine that
the documents (including each draft) delivered under each Letter of Credit in
connection with such presentment shall be in conformity in all material respects
with such Letter of Credit.

 

2.4. Obligations Absolute. The Borrower’s obligations under this §2 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Lender or any beneficiary of a Letter of
Credit. The Borrower further agrees with the Lender that the Lender shall not be
responsible for, and the Borrower’s Reimbursement Obligations under §2.2 shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among the Borrower, the beneficiary of any Letter of Credit or any financing
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of the Borrower against the beneficiary of any
Letter of Credit or any such transferee. The Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit. The Borrower agrees that any action taken or omitted by the Lender under
or in connection with each Letter of Credit and the related drafts and
documents, if done in good faith, shall be binding upon the Borrower and shall
not result in any liability on the part of the Lender to the Borrower.

 

2.5. Reliance by Issuer. To the extent not inconsistent with §2.4, the Lender
shall be entitled to rely, and shall be fully protected in relying upon, any
Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Lender.

 

2.6. Letter of Credit Fee. The Borrower shall, on the date of issuance or any
extension or renewal of any Letter of Credit pay a fee (in each case, a “Letter
of Credit Fee”) to the Lender in respect of each Letter of Credit an amount
equal to one and a half percent(1 1/2%) per annum of the face amount of each
such Letter of Credit and, in addition, the Borrower shall also pay to the
Lender, at such other time or times as such charges are customarily made by the
Lender, the Lender’s reasonable and customary issuance, amendment, negotiation
or document examination and other administrative fees as in effect from time to
time.

 

-14-



--------------------------------------------------------------------------------

2.7. Evergreen Provision; Extension of Maturity Date. Each Letter of Credit
issued hereunder may, if requested by the Borrower and consented to by the
beneficiary thereof, contain a provision providing for the automatic renewal of
such Letter of Credit on the then stated expiry date thereof unless the Lender
has provided the beneficiary of such Letter of Credit with notice by a date
which is at least sixty (60) days prior to the then stated expiry date that the
Lender will not renew such Letter of Credit (such provision being hereinafter
referred to as the “Evergreen Clause”). In addition, to the extent any Letter of
Credit does not contain an Evergreen Clause, the Lender may, if requested by the
Borrower, extend the expiry date of any Letter of Credit, provided, however,
whether or not a Letter of Credit contains an Evergreen Clause, the Lender is
under no obligation to renew any Letter of Credit and any agreement by the
Lender to so renew any Letter of Credit shall be at the sole an absolute
discretion of the Lender. The Lender may elect, in its sole and absolute
discretion, to renew one or both Letters of Credit, and any renewal of one
Letter of Credit shall in no way obligate the Lender to renew the other Letter
of Credit or make subsequent renewals of any Letter of Credit. To the extent the
Lender elects, in its sole and absolute discretion, to renew any Letter of
Credit on or prior to its stated expiry date, then the Maturity Date, as it
pertains to such Letter of Credit (and only such Letter of Credit) shall be
extended to a date which is the new expiry date of such Letter of Credit (but in
no event shall the Maturity Date be extended to a date which is more than 364
days from the then stated expiry date).

 

3. CERTAIN GENERAL PROVISIONS.

 

3.1. Funds for Payments.

 

3.1.1. Payments to Lender. All payments of Reimbursement Obligations (including
interest thereon), fees and any other amounts due hereunder or under any of the
other Loan Documents shall be made on the due date thereof to the Lender in
Dollars for the Lender’s account at the Lender’s Office or at such other place
that the Lender may from time to time designate, in each case at or about 11:00
a.m. (Boston, Massachusetts, time or other local time at the place of payment)
and in immediately available funds.

 

3.1.2. No Offset, etc. All payments by the Borrower hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding. If any such obligation is imposed upon the Borrower with respect
to any amount payable by it hereunder or under any of the other Loan Documents,
the Borrower will pay to the Lender on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lender to receive the same net
amount which the Lender would have received on such due date had no such
obligation been imposed upon the Borrower. The Borrower will

 

-15-



--------------------------------------------------------------------------------

deliver promptly to the Lender certificates or other valid vouchers for all
taxes or other charges deducted from or paid with respect to payments made by
the Borrower hereunder or under such other Loan Document.

 

3.2. Computations. All computations of interest on the Reimbursement Obligations
and of fees shall be based on a 360-day year and paid for the actual number of
days elapsed. Whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.

 

3.3. Additional Costs, etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to the Lender
by any central bank or other fiscal, monetary or other authority (whether or not
having the force of law), shall:

 

(a) subject the Lender to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to this Credit Agreement, the other Loan
Documents, any Letters of Credit, or the Lender’s Commitment (other than taxes
based upon or measured by the income or profits of the Lender), or

 

(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to the Lender of any amounts payable to the
Lender under this Credit Agreement or any of the other Loan Documents, or

 

(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of the Lender, or

 

(d) impose on the Lender any other conditions or requirements with respect to
this Credit Agreement, the other Loan Documents, any Letters of Credit, the
Lender’s Commitment, or any class of loans, letters of credit or commitments of
which the Lender’s Commitment forms a part, and the result of any of the
foregoing is

 

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining the Lender’s Commitment or any Letter of Credit, or

 

-16-



--------------------------------------------------------------------------------

(ii) to reduce the amount of Reimbursement Obligation (including interest
thereon) or other amount payable to the Lender hereunder on account of the
Lender’s Commitment or any Letter of Credit, or

 

(iii) to require the Lender to make any payment or to forego any Reimbursement
Obligation (including any interest thereon) or other sum payable hereunder, the
amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by the Lender from the Borrower hereunder,

 

then, and in each such case, the Borrower will, upon demand made by the Lender
at any time and from time to time and as often as the occasion therefor may
arise, pay to the Lender such additional amounts as will be sufficient to
compensate the Lender for such additional cost, reduction, payment or foregone
interest or Reimbursement Obligation or other sum.

 

3.4. Certificate. A certificate setting forth any additional amounts payable
pursuant to §3.3 and a brief explanation of such amounts which are due,
submitted by the Lender to the Borrower, shall be conclusive, absent manifest
error, that such amounts are due and owing.

 

4. GUARANTIES.

 

The Obligations shall be guaranteed pursuant to the terms of the Guaranty.

 

5. REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Lender as follows:

 

(a) the Borrower and each of its Subsidiaries, other than the Inactive
Subsidiaries, is duly organized, validly existing and in good standing under the
laws of its applicable jurisdiction of formation and is duly qualified and in
good standing in every other jurisdiction where it is doing business (except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect), and the execution, delivery and performance of the
Borrower and its Subsidiaries of the Loan Documents to which it is a party (a)
are within its corporate or similar authority, (b) have been duly authorized,
and (c) do not conflict with or contravene its Governing Documents and do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which the Borrower or any of
its Subsidiaries is subject or any judgment, order, writ, injunction, license or
permit applicable to the Borrower or any of its Subsidiaries. Upon the execution
and delivery thereof, each Loan Document shall constitute the legal, valid and
binding obligation of the Borrower and its Subsidiaries party thereto,
enforceable in accordance with its terms;

 

(b) the execution, delivery and performance by the Borrower and any of its
Subsidiaries of this Credit Agreement and the other Loan Documents to which the

 

-17-



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained;

 

(c) the Borrower and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries as at the
Balance Sheet Date or acquired since that date (except property and assets sold
or otherwise disposed of in the ordinary course of business since that date),
subject to no Liens or other rights of others, except Permitted Liens;

 

(d) the Borrower and each of its Subsidiaries has a fiscal year which is the
twelve months ending on April 30 of each calendar year, and, in addition, there
has been furnished to the Lender the audited Financial as at the Balance Sheet
Date, which Financials have been prepared in accordance with GAAP and fairly
present the financial condition of the Borrower as at the close of business on
the date thereof and the results of operations for the fiscal year then ended;
and since the Balance Sheet Date there has been no event or occurrence which has
had a Material Adverse Effect, nor has the Borrower made any Restricted
Payments;

 

(e) the Borrower and its Subsidiaries, on a consolidated and consolidating
basis, both before and after giving effect to the transactions contemplated by
this Credit Agreement and the other Loan Documents (a) are solvent, (b) the fair
value of the property of such Person exceeds its total liabilities (including
contingent liabilities but without duplication of any underlying liability
related thereto), (c) the present fair saleable value on a going concern basis
of the assets of such Person is not less than the amount required to pay its
probable liabilities on its debts as they become absolute and mature, (d) does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) is not
engaged, and is not about to engage, in business or a transaction for which its
property would constitute unreasonably small capital;

 

(f) except as set forth on Schedule 5(f) hereto, there are no legal or other
proceedings or investigations pending or threatened against the Borrower or any
of its Subsidiaries before any court, tribunal or regulatory authority which
would, if adversely determined, alone or together, have a Material Adverse
Effect;

 

(g) to the best of the Borrower’s knowledge, neither the Borrower nor any of its
Subsidiaries is subject to any Governing Document or other legal restriction, or
any judgment, decree, order, law, statute, rule or regulation that has a
Material Adverse Effect. To the best of the Borrower’s knowledge, neither the
Borrower nor any of its Subsidiaries is a party to any contract or agreement
that has, in the judgment of the Borrower’s officers, any Material Adverse
Effect;

 

(h) neither the Borrower nor any of its Subsidiaries is in violation of any
provision of its Governing Documents, or any agreement or instrument to which it
may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation (including,
without limitation, all

 

-18-



--------------------------------------------------------------------------------

applicable federal and state tax laws, ERISA and Environmental Laws), in any of
the foregoing cases in a manner that could result in the imposition of
substantial penalties or have a Material Adverse Effect;

 

(i) the Borrower and its Subsidiaries (a) have made or filed all federal, state
and foreign income and all other tax returns, reports and declarations required
by any jurisdiction to which any of them is subject, (b) have paid all taxes and
other governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and except where the failure to make such payment
could not reasonably be expected to have a Material Adverse Effect and (c) have
set aside on their books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and none of the officers of
the Borrower know of any basis for any such claim;

 

(j) no Default or Event of Default has occurred and is continuing;

 

(k) neither the Borrower nor any of its Subsidiaries is a “holding company”, or
a “subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company”, as such terms are defined in the Public Utility Holding Company Act of
1935; nor is it an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940;

 

(l) except with respect to Permitted Liens, there is no financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry or other public office, that
purports to cover, affect or give notice of any present or possible future Lien
on any assets or property of the Borrower or any of its Subsidiaries or any
rights relating thereto;

 

(m) except for arm’s length transactions pursuant to which the Borrower or any
of its Subsidiaries makes payments in the ordinary course of business upon terms
no less favorable than the Borrower or such Subsidiary could obtain from third
parties, none of the officers, directors, or employees of the Borrower or any of
its Subsidiaries is presently a party to any transaction with the Borrower or
any of its Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner;

 

(n) the Borrower will obtain (a) the IDA Letter of Credit solely to provide a
credit enhancement for the holders of the IDA Bonds; and (b) the Westwood Letter
of Credit solely as a form of the security deposit for the Borrower’s operating
lease on its

 

-19-



--------------------------------------------------------------------------------

Westwood, Massachusetts headquarters and, in addition, no portion of any Letter
of Credit is to be obtained, for the purpose of purchasing or carrying any
“margin security” or “margin stock” as such terms are used in Regulations U and
X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221
and 224.

 

(o) Schedule 5(o) hereto sets forth the only Subsidiaries of the Borrower.
Except as set forth on Schedule 5(o) hereto, neither the Borrower nor any
Subsidiary of the Borrower is engaged in any joint venture or partnership with
any other Person. The jurisdiction of incorporation/formation and principal
place of business of each Subsidiary of the Borrower is listed on Schedule 5(o)
hereto. Each of the Inactive Subsidiaries has no assets in excess of $5,000 in
the aggregate and no material liabilities and is an inactive Subsidiary.

 

(p) none of the requesting or issuance, extension or renewal of any Letters of
Credit or the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
neither the Borrower nor any of its Subsidiaries or other Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person”.

 

6. AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Unpaid Reimbursement
Obligation or Letter of Credit is outstanding or the Lender has any obligation
to issue, extend or renew any Letters of Credit, the Borrower will, and will
cause each of its Subsidiaries to comply with its obligations set forth in this
Credit Agreement and to:

 

(a) duly pay and punctually pay or cause to be paid all Reimbursement
Obligations, the Letter of Credit Fees and all other amounts provided for in
this Credit Agreement and the other Loan Documents to which the Borrower or any
of its Subsidiaries is a party, all in accordance with the terms of this Credit
Agreement and such other Loan Documents;

 

(b) furnish the Bank: (i) as soon as available but in any event within ninety
(90) days after the close of each fiscal year, its audited Financials for such
fiscal year, certified by the Borrower’s accountants; (ii) as soon as available
but in any event within forty five (45) days after the end of each fiscal
quarter its unaudited Financials for such

 

-20-



--------------------------------------------------------------------------------

quarter, certified by its chief financial officer or such other qualified
individual as may be designated by an officer of the Borrower; (iii) together
with the quarterly and annual audited Financials, a certificate of the Borrower
substantially in the form of Exhibit A hereto setting forth computations
demonstrating compliance with the Borrower’s financial covenants set forth
herein, and certifying that no Default or Event of Default has occurred; (iv)
contemporaneously with the filing or mailing thereof, copies of all material of
a financial nature filed with the Securities and Exchange Commission or sent to
the stockholders of the Borrower; and (v) from time to time such other financial
data and information (including accountants management letters to the extent
such letters are prepared) as the Lender may reasonably request.

 

(c) keep true and accurate books of account in accordance with GAAP, maintain
its current fiscal year unless the Borrower notifies the Lender in writing in
advance of any change of its fiscal year (provided, the Borrower shall continue
to calculate the covenants contained in §8 hereof as if its fiscal year has not
changed from the fiscal year of the Borrower on the Closing Date) and permit the
Lender or its designated representatives to inspect the Borrower’s premises
during normal business hours and, so long as no Default or Event of Default has
occurred and is continuing, at reasonable intervals, to examine and be advised
as to such or other business records upon the request of the Lender, provided,
so long as no Default or Event of Default has occurred and is continuing, the
Lender shall not conduct such inspections more than once each calendar year, and
the cost and expense of such inspections which are to be reimbursed by the
Borrower shall be reasonable and shall not exceed $5,000 per inspection;

 

(d) (i) maintain its corporate existence, business and assets, (ii) keep its
business and assets adequately insured, (iii) maintain its chief executive
office in the location which it has identified as such to the Lender, (iv)
continue to engage in the same or related lines of business, and (v) comply with
all rules, laws, orders, judgments, statutes and regulations, including ERISA
and Environmental Laws, except where any such failure to comply could not
reasonably be expected to have a Material Adverse Effect;

 

(e) notify the Lender promptly in writing of (i) the occurrence of any Default
or Event of Default, (ii) any noncompliance with ERISA or any Environmental Law
or proceeding in respect thereof which could reasonably be expected to have a
Materially Adverse Effect, (iii) any change of address of its chief executive
office, and (iv) except as previously disclosed on Schedule 5(f) hereto, any
pending litigation and proceedings affecting the Borrower or any of its
Subsidiaries or to which the Borrower or any of its Subsidiaries is or becomes a
party involving an uninsured claim against the Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
and stating the nature and status of such litigation or proceedings. In
addition, the Borrower will give notice to the Bank in writing, in form and
detail satisfactory to the Bank, within ten (10) days (i) of any final judgment
not covered by insurance against the Borrower or any of its Subsidiaries in an
amount in excess of $500,000 or (ii) any material adverse change in any such
litigation or proceeding previously reported;

 

-21-



--------------------------------------------------------------------------------

(f) obtain the Letters of Credit solely for the purpose set forth in §5, and not
for the carrying of “margin security” or “margin stock” within the meaning of
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224;

 

(g) cooperate with the Lender, take such action, execute such documents, and
provide such information as the Lender may from time to time reasonably request
in order further to effect the transactions contemplated by and the purposes of
the Loan Documents;

 

(h) duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies that if unpaid might by law become a Lien or charge upon
any of its property; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Borrower or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto or the failure to pay any such tax could not reasonably be expected to
have a Material Adverse Effect; and provided further that the Borrower and each
Subsidiary of the Borrower will pay all such taxes, assessments, charges, levies
or claims forthwith upon the commencement of proceedings to foreclose any Lien
that may have attached as security therefore if the results of such foreclosure
proceedings could reasonably be expected to have a Material Adverse Effect;

 

(i) at all times maintain accounts with the Lender (the “Accounts”), which
Accounts shall at all times have a balance of cash and Cash Equivalents of not
less than $5,000,000;

 

(j) promptly notify the Lender of the creation or acquisition, as the case may
be, of any Subsidiary and provide the Lender with an updated Schedule 5(o)
hereto and take all other action required by subparagraph (k) and, in addition,
will at all times cause each Inactive Subsidiary to have no assets with an
aggregate in excess of $5000 and no material liabilities; and

 

(k) cause each Domestic Subsidiary created, acquired or otherwise existing on or
after the Closing Date to immediately become a Guarantor hereunder and shall
cause such Subsidiary to execute and deliver to the Lender a Guaranty and
certified copies of such Subsidiary’s Governing Documents, together with legal
opinions in form and substance satisfactory to the Lender opining as to
authorization, validity and enforceability of such Guaranty.

 

7. CERTAIN NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Unpaid Reimbursement
Obligation or Letter of Credit is outstanding or the Lender has any obligations
to issue,

 

-22-



--------------------------------------------------------------------------------

extend or renew any Letters of Credit, the Borrower will not and will not permit
its Subsidiaries to

 

(a) create, incur or assume any Indebtedness other than (i) Indebtedness to the
Lender, (ii) Indebtedness incurred after the date hereof in respect of the
acquisition of property or under any Capitalized Lease, or unsecured
Indebtedness not otherwise included in this §7(a), provided that the aggregate
amount of all such Indebtedness pursuant to this §7(a)(ii) does not exceed
$7,000,000 in the aggregate outstanding at any time, (iii) endorsements for
collection, deposit or negotiation and warranties of products or services, in
each case incurred in the ordinary course of business; and (iv) Indebtedness not
included above and listed on Schedule 7 (a) hereto;

 

(b) create or incur any Liens on any of the property or assets of the Borrower
or any of its Subsidiaries except (i) Liens securing taxes or other governmental
charges not yet due; (ii) deposits or pledges made in connection with social
security obligations; (iii) Liens of carriers, warehousemen, mechanics and
materialmen, less than 120 days old as to obligations not yet due; (iv)
easements, rights-of-way, zoning restrictions and similar minor Liens which
individually and in the aggregate do not have a Materially Adverse Effect; (v)
purchase money security interests in or purchase money mortgages on real or
personal property securing purchase money Indebtedness permitted by §7 (a)(ii),
covering only the property so acquired (and the proceeds thereof) and liens in
favor or lessors under Capitalized Leases on assets subject to Capitalized
Leases permitted by §7 (a)(ii) hereof; and (vi) other Liens existing on the date
hereof and listed on Schedule 7(b) hereto;

 

(c) make any Investments other than Investments in (i) marketable obligations of
the United States maturing within one (1) year, (ii) certificates of deposit,
bankers’ acceptances and time and demand deposits of United States banks having
total assets in excess of $1,000,000,000; (iii) securities commonly known as
“commercial paper” issued by a corporation organized and existing under the laws
of the United States of America or any state thereof that at the time of
purchase have been rated and the ratings for which are not less than “P1” if
rated by Moody’s Investors Service, Inc., and not less than “A1” if rated by
Standard and Poor’s Rating Group; (iv) Investments consisting of loans and
advances to employees for moving, entertainment, travel and other similar
expenses in the ordinary course of business not to exceed $1,000,000 in the
aggregate at any time outstanding; (v) Investments consisting of Permitted
Acquisitions and other Investments not otherwise permitted hereunder, provided,
however, (1) the aggregate amount of all Investments made pursuant to this
§7(c)(v) with consideration other than the Capital Stock of the Borrower (and
such Capital Stock shall have no redemption or repurchase rights and shall not
have the ability to convert into any form of Indebtedness) shall not exceed
$25,000,000; and (2) the aggregate amount of all Investments made pursuant to
this §7(c)(v) which would not be considered a Permitted Acquisition shall not
exceed $5,000,000; or (vi) those Investments existing on the Closing Date and
set forth on Schedule 7(c) hereto;

 

(d) make any Restricted Payments;

 

-23-



--------------------------------------------------------------------------------

(e) become party to a sale-leaseback transaction, or to effect any disposition
of assets, other than (i) dispositions of inventory in the ordinary course of
business consistent with past practices; (ii) the sale or other disposition of
the real property located in Newton, Massachusetts; (iii) the sale or other
disposition of obsolete or worn-out equipment; and (iv) the sale or other
disposition of other assets of the Borrower so long as the fair market value of
all such assets sold or otherwise disposed of pursuant to this §7(e)(iv) does
not exceed $250,000 in any fiscal year;

 

(f) effect any merger, consolidation or acquisition other than (i) to purchase,
lease or otherwise acquire assets other than in the ordinary course of business
consistent with past practices; and (ii) the acquisition of the Capital Stock or
assets of another Person so long as (1) both before and after giving effect to
such acquisition, no Default or Event of Default has occurred and is continuing;
(2) the Borrower has provided the Lender with advance written notice of such
acquisition; (3) the aggregate amount of the purchase price for all acquisitions
made by the Borrower during the term of this Credit Agreement which is payable
in anything other than the Capital Stock of the Borrower (and such Capital Stock
shall have no redemption or repurchase rights and shall not have the ability to
convert into any form of Indebtedness) shall not exceed $25,000,000 less the
aggregate amount of all other Investments made by the Borrower pursuant to
§7(c)(iv) which are not Permitted Acquisitions; (4) board of directors and (if
required by applicable law) the shareholders, or the equivalent thereof, of each
of the Borrower and of the Person to be acquired have approved such acquisition;
and (5) the Borrower has demonstrated to the reasonable satisfaction of the
Lender that the pro forma historical EBITDA of the Borrower for the immediately
preceding twelve month period (and to be calculated assuming such acquisition
occurred at the beginning of such twelve month period) is positive (and, to the
extent the Borrower is acquiring assets, the Borrower shall use its good faith
estimates of the EBITDA attributable to the portion of the business being
acquired in calculating such pro forma EBITDA) (such an acquisition being
hereinafter referred to as a “Permitted Acquisition”);

 

(g) (i) enter into or permit to exist any arrangement or agreement (excluding
the Credit Agreement and the other Loan Documents) which directly or indirectly
prohibits the Borrower or any of its Subsidiaries from creating, assuming or
incurring any Lien upon its properties, revenues or assets or those of any of
its Subsidiaries whether now owned or hereafter acquired, or (ii) enter into any
agreement, contract or arrangement (excluding the Credit Agreement and the other
Loan Documents) restricting the ability of any Subsidiary of the Borrower to pay
or make dividends or distributions in cash or kind to the Borrower, to make
loans, advances or other payments of whatsoever nature to the Borrower, or to
make transfers or distributions of all or any part of its assets to the
Borrower; in each case other than (i) restrictions on specific assets which
assets are the subject of purchase money security interests to the extent
permitted under §7(b), and (ii) customary anti-assignment provisions contained
in leases and licensing agreements entered into by the Borrower or such
Subsidiary in the ordinary course of its business; or

 

(h) change the date of the end of its fiscal year from that set forth in § 5(d).

 

-24-



--------------------------------------------------------------------------------

8. FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Unpaid Reimbursement
Obligation or Letter of Credit is outstanding or the Lender has any obligation
to issue, extend or renew any Letter of Credit:

 

8.1. Leverage Ratio. The Borrower will not permit the Leverage Ratio to exceed
0.50:1.00 at any time.

 

8.2. Quick Ratio. The Borrower will not permit the ratio of Consolidated Quick
Assets to Consolidated Current Liabilities to be less than 1.75:1.00 at any
time.

 

8.3. Consolidated Tangible Net Worth. The Borrower will not permit Consolidated
Tangible Net Worth at any time to be less than the sum of (a) $71,117,168 plus,
(b) on a cumulative basis, 75% of positive Consolidated Net Income for each
fiscal quarter beginning with the fiscal quarter ending July 31, 2004 plus (c)
on a cumulative basis, one hundred percent (100%) of the proceeds of any sale by
the Borrower of (i) equity securities issued by the Borrower, or (ii) warrants
or subscription rights for equity securities issued by the Borrower.

 

9. CLOSING CONDITIONS.

 

The obligation of the Lender to issue any initial Letters of Credit shall be
subject to the satisfaction of the following conditions precedent:

 

9.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to the Lender. The Lender
shall have received a fully executed copy of each such document.

 

9.2. IDA Bond Documents. The Borrower shall have delivered to the Lender copies
of the fully executed IDA Bond Documents, which IDA Bond Documents shall be in
form and substance satisfactory to the Lender, and which IDA Bond Documents
shall be in full force and effect.

 

9.3. Certified Copies of Governing Documents. The Lender shall have received
from the Borrower and each Guarantor a copy, certified by a duly authorized
officer of such Person to be true and complete on the Closing Date, of each of
its Governing Documents as in effect on such date of certification.

 

9.4. Corporate or Other Action. All corporate (or other) action necessary for
the valid execution, delivery and performance by the Borrower and each Guarantor
of this Credit Agreement and the other Loan Documents to which it is or is to
become a party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Lender shall have been provided to the Lender.

 

-25-



--------------------------------------------------------------------------------

9.5. Incumbency Certificate. The Lender shall have received from the Borrower
and each Guarantor an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of the Borrower or such Guarantor, and
giving the name and bearing a specimen signature of each individual who shall be
authorized: (a) to sign, in the name and on behalf of each of the Borrower of
such Guarantor, each of the Loan Documents to which the Borrower or such
Guarantor is or is to become a party; (b) in the case of the Borrower, to apply
for Letters of Credit; and (c) to give notices and to take other action on its
behalf under the Loan Documents.

 

9.6. UCC Search Results. The Lender shall have received from each of the
Borrower and its Subsidiaries the results of UCC searches (and the equivalent
thereof in all applicable foreign jurisdictions), indicating no Liens other than
Permitted Liens and otherwise in form and substance satisfactory to the Lender.

 

9.7. Opinion of Counsel. The Lender shall have received a favorable legal
opinion addressed to the Lender, dated as of the Closing Date, in form and
substance satisfactory to the Lender, from Sullivan & Worcester, LLP, counsel to
the Borrower and its Subsidiaries.

 

9.8. Payment of Fees. The Borrower shall have paid to the Lender, as
appropriate, any fees required to be paid by the Borrower on the Closing Date.

 

10. CONDITIONS TO ALL ISSUANCES OF LETTERS OF CREDIT.

 

The obligations of the Lender to issue, extend or renew any Letter of Credit, in
each case whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:

 

10.1. Representations True; No Event of Default. Each of the representations and
warranties of any of the Borrower and its Subsidiaries contained in this Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Credit Agreement shall be true as of the
date as of which they were made and shall also be true at and as of the time of
the issuance, extension or renewal of such Letter of Credit, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Credit Agreement
and the other Loan Documents and changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse, and to the
extent that such representations and warranties relate expressly to an earlier
date) and no Default or Event of Default shall have occurred and be continuing.

 

10.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Lender would make it illegal for the Lender to issue, extend or renew
such Letter of Credit.

 

-26-



--------------------------------------------------------------------------------

10.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lender and the Lender’s Special Counsel, and the Lender and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Lender may reasonably
request.

 

10.4. Governmental Regulation. The Lender shall have received such statements in
substance and form reasonably satisfactory to the Lender as the Lender shall
require for the purpose of compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.

 

11. EVENTS OF DEFAULT; ACCELERATION; ETC.

 

11.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a) the Borrower shall fail to pay any Reimbursement Obligation when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

(b) the Borrower or any of its Subsidiaries shall fail to pay any sums due
hereunder or under any of the other Loan Documents, when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

 

(c) the Borrower shall fail to comply with any of its covenants contained in
§§6(a), (b), (d)(i), (e), (f), (i), (j), (k), 7 or 8;

 

(d) the Borrower or any of its Subsidiaries shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §11.1) for fifteen (15) days after
written notice of such failure has been given to the Borrower by the Lender;

 

(e) any representation or warranty of the Borrower or any of its Subsidiaries in
this Credit Agreement or any of the other Loan Documents or in any other
document or instrument delivered pursuant to or in connection with this Credit
Agreement shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;

 

(f) the Borrower or any of its Subsidiaries shall fail to pay at maturity, or
within any applicable period of grace, any obligation for borrowed money or
credit received or in respect of any Capitalized Leases in an aggregate amount
in excess of $500,000, or fail to observe or perform any material term,

 

-27-



--------------------------------------------------------------------------------

covenant or agreement contained in any agreement by which it is bound,
evidencing or securing borrowed money or credit received or in respect of any
Capitalized Leases in an aggregate amount in excess of $500,000 for such period
of time as would permit (assuming the giving of appropriate notice if required)
the holder or holders thereof or of any obligations issued thereunder to
accelerate the maturity thereof, or any such holder or holders shall rescind or
shall have a right to rescind the purchase of any such obligations;

 

(g) the Borrower or any of its Subsidiaries shall make an assignment for the
benefit of creditors, or admit in writing its inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator or receiver of the
Borrower or any of its Subsidiaries or of any substantial part of the assets of
the Borrower or any of its Subsidiaries or shall commence any case or other
proceeding relating to the Borrower or any of its Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against the Borrower or any of its
Subsidiaries and the Borrower or any of its Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition or
application shall not have been dismissed within forty-five (45) days following
the filing thereof;

 

(h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or any of its Subsidiaries
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;

 

(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, any final judgment not
covered by insurance against the Borrower or any of its Subsidiaries that, with
other outstanding final judgments not covered by insurance, undischarged,
against the Borrower or any of its Subsidiaries exceeds in the aggregate
$1,000,000;

 

(j) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Lender, or any
action at law, suit or in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower or any of its Subsidiaries party thereto or any of their respective
stockholders, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a

 

-28-



--------------------------------------------------------------------------------

judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

 

(k) the Borrower or any ERISA Affiliate incurs any liability under ERISA which
could reasonably be expected to have a Material Adverse Effect;

 

(l) the Borrower or any of its Subsidiaries shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
material part of its business and such order shall continue in effect for more
than thirty (30) days, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty, which in any such
case causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Borrower or any of its Subsidiaries if such event or circumstance is not covered
by business interruption insurance and would have a Material Adverse Effect or
there shall occur the loss, suspension or revocation of, or failure to renew,
any license or permit now held or hereafter acquired by the Borrower or any of
its Subsidiaries if such loss, suspension, revocation or failure to renew would
have a Material Adverse Effect; or

 

(m) a Change of Control shall occur;

 

then, and in any such event, so long as the same may be continuing, the Lender
may, by notice in writing to the Borrower declare all amounts owing with respect
to this Credit Agreement and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §§11.1(g) or 11.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Lender. In addition, upon the occurrence and
continuation of an Event of Default hereunder, the Lender is permitted to
terminate the IDA Letter of Credit pursuant to the terms thereof by delivering a
notice to the beneficiary of the IDA Letter of Credit that such Letter of Credit
is being terminated by the Lender, all as more fully set forth in such IDA
Letter of Credit, provided, other than in the event of any Event of Default
specified in §§11.1(g) or 11.1(h), the Lender shall provide the Borrower with
ten (10) days advance notice prior to terminating such IDA Letter of Credit
(provided, however, for the avoidance of doubt, the parties hereto hereby
acknowledge and agree that the Lender shall have the immediate right to take the
action set forth in the immediately preceding sentence and the ten day advance
notice to the Borrower of terminating the IDA Letter of Credit only applies to
the such termination, and not the Lender’s rights to accelerate the Obligations,
demand cash collateral or take other actions against the Borrower the Lender is
so entitled to take hereunder).

 

11.2. Termination of Commitment. If any one or more of the Events of Default
specified in §11.1(g) or §11.1(h) shall occur, any unused portion of the credit
hereunder

 

-29-



--------------------------------------------------------------------------------

shall forthwith terminate and the Lender shall be relieved of all further
obligations to issue, extend or renew any Letters of Credit. If any other Event
of Default shall have occurred and be continuing, the Lender may, by notice to
the Borrower, terminate the unused portion of the credit hereunder, and upon
such notice being given such unused portion of the credit hereunder shall
terminate immediately and the Lender shall be relieved of all further
obligations to issue, extend or renew Letters of Credit. No termination of the
credit hereunder shall relieve the Borrower or any of its Subsidiaries of any of
the Obligations.

 

11.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lender shall have taken the
acceleration actions permitted by §11.1, the Lender may proceed to protect and
enforce its rights by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Credit Agreement and the other Loan Documents or any material
instrument pursuant to which the Obligations to such Lender are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon the
Lender is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

 

12. SUCCESSORS AND ASSIGNS.

 

12.1. General Conditions. The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender. The Lender shall be permitted to assign or
otherwise transfer any of its rights and obligations hereunder and under the
Loan Documents to any Person and, upon the effectiveness of such assignment,
such Person shall become the “Lender” hereunder. In addition, the Lender may at
any time, with the consent of, or notice to, the Borrower, sell participations
to any Person in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and a
participating interest in any Letter of Credit).

 

12.2. Miscellaneous Assignment Provisions. The Lender may at any time grant a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of the Lender, including without limitation any
pledge or assignment to secure obligations to any of the twelve Federal Reserve
Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341; provided
that no such grant shall release the Lender from any of its obligations
hereunder, provide any voting rights hereunder to the secured party thereof,
substitute any such secured party for the Lender as a party hereto or affect any
rights or obligations of the Borrower hereunder.

 

-30-



--------------------------------------------------------------------------------

13. PROVISIONS OF GENERAL APPLICATIONS.

 

13.1. Setoff. The Borrower hereby grants to the Lender a continuing lien,
security interest and right of setoff as security for all liabilities and
obligations to the Lender, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of the Lender or any affiliate of
the Lender and their successors and assigns or in transit to any of them.
Regardless of the adequacy of any collateral, if any of the Obligations are due
and payable and have not been paid or any Event of Default shall have occurred,
any deposits or other sums credited by or due from the Lender to the Borrower
and any securities or other property of the Borrower in the possession of the
Lender may be applied to or set off by the Lender against the payment of
Obligations and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of the
Borrower to the Lender. ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.2. Expenses. The Borrower agrees to pay (a) the reasonable and ordinary costs
of producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) any taxes (including
any interest and penalties in respect thereto) payable by the Lender (other than
taxes based upon the Lender’s net income) on or with respect to the transactions
contemplated by this Credit Agreement (the Borrower hereby agreeing to indemnify
the Lender with respect thereto), (c) the reasonable and ordinary fees, expenses
and disbursements of the Lender’s Special Counsel or any local counsel to the
Lender incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document for providing for such cancellation, (d) the reasonable and
ordinary fees, expenses and disbursements of the Lender or any of its affiliates
incurred by the Lender or such affiliate in connection with the preparation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, (e) all reasonable out-of-pocket expenses (including without
limitation reasonable attorneys’ fees and costs, which attorneys may be
employees of the Lender, and reasonable consulting, accounting, appraisal, and
similar professional fees and charges) incurred by the Lender in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or any of its Subsidiaries or the administration thereof
after the occurrence of a Default or Event of Default and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Lender’s or relationship with the Borrower or any of its Subsidiaries and
(f) all reasonable and ordinary fees, expenses and disbursements of the Lender
incurred in connection with UCC searches. The covenants contained in this §13.2
shall survive payment or satisfaction in full of all other obligations.

 

-31-



--------------------------------------------------------------------------------

13.3. Indemnification. The Borrower agrees to indemnify and hold harmless the
Lender from and against any and all claims, actions and suits whether groundless
or otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of this Credit Agreement or
any of the other Loan Documents or the transactions contemplated hereby
including, without limitation, (a) any actual or proposed use by the Borrower or
any of its Subsidiaries of the proceeds of any of the Letters of Credit, (b) the
reversal or withdrawal of any provisional credits granted by the Lender upon the
transfer of funds from lock box, bank agency, concentration accounts or
otherwise under any cash management arrangements with the Borrower or any
Subsidiary or in connection with the provisional honoring of funds transfers,
checks or other items, (c) the Borrower or any of its Subsidiaries entering into
or performing this Credit Agreement or any of the other Loan Documents or (d)
with respect to the Borrower and its Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the presence,
disposal, escape, seepage, leakage, spillage, discharge, emission, release or
threatened release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury or damage to property), in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding, except to the extent that any of the foregoing are directly caused
by the gross negligence or willful misconduct of the otherwise indemnified
party. In litigation, or the preparation therefor, the Lender and its affiliates
shall be entitled to select their own counsel and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of such counsel. If, and to the extent that the obligations of the Borrower
under this §13.3 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The covenants contained in this §13.3
shall survive payment or satisfaction in full of all other Obligations.

 

13.4. Treatment of Certain Confidential Information.

 

13.4.1. Confidentiality. The Lender agrees, on behalf of itself and each of its
affiliates, directors, officers, employees and representatives, to use
reasonable precautions to keep confidential, in accordance with their customary
procedures for handling confidential information of the same nature and in
accordance with safe and sound banking practices, any non-public information
supplied to it by the Borrower or any of its Subsidiaries pursuant to this
Credit Agreement that is identified by such Person as being confidential at the
time the same is delivered to the Lender, provided that nothing herein shall
limit the disclosure of any such information (a) after such information shall
have become public other than through a violation of this §13.4, or becomes
available to the Lender on a nonconfidential basis from a source other than the
Borrower, (b) to the extent

 

-32-



--------------------------------------------------------------------------------

required by statute, rule, regulation or judicial process, (c) to counsel for
the Lender, (d) to bank examiners or any other regulatory authority having
jurisdiction over the Lender, or to auditors or accountants, (e) to the Lender
or any of its affiliates, (f) in connection with any litigation to which the
Lender or any of its affiliates is a party, or in connection with the
enforcement of rights or remedies hereunder or under any other Loan Document,
(g) to any actual or prospective assignee or participant or any actual or
prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Credit Agreement or any other Loan Document so long as such assignee,
participant or counterparty, as the case may be, agrees to be bound by the
provisions of §13.4 or (i) with the consent of the Borrower. Moreover, the
Lender and its affiliates are hereby expressly permitted by the Borrower to
refer to any of the Borrower and its Subsidiaries in connection with any
advertising, promotion or marketing undertaken by the Lender and its affiliates
and, for such purpose, the Lender or such affiliate may utilize any trade name,
trademark, logo or other distinctive symbol associated with the Borrower or any
of its Subsidiaries or any of their businesses.

 

13.4.2. Prior Notification. Unless specifically prohibited by applicable law or
court order, the Lender shall, prior to disclosure thereof, notify the Borrower
of any request for disclosure of any such non-public information by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) or pursuant to legal process.

 

13.4.3. Other. In no event shall the Lender be obligated or required to return
any materials furnished to it or any affiliate by the Borrower or any of its
Subsidiaries. The obligations of the Lender under this §13.4 shall supersede and
replace the obligations of the Lender under any confidentiality letter in
respect of this financing signed and delivered by the Lender to the Borrower
prior to the date hereof and shall be binding upon any assignee of, or purchaser
of any participation in, any interest in any Reimbursement Obligations from the
Lender.

 

13.5. Survival of Covenants, Etc. All covenants, agreements, representations and
warranties made herein, in any of the other Loan Documents or in any documents
or other papers delivered by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto shall be deemed to have been relied upon by the
Lender, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the issuance, extension or renewal of any Letters of
Credit, as herein contemplated, and shall continue in full force and effect so
long as any Letter of Credit or any amount due under this Credit Agreement or
any of the other Loan Documents remains outstanding or the Lender has any
obligation to issue, extend or renew any Letter of Credit, and for such further
time as may be otherwise expressly specified in this Credit Agreement. All
statements contained in any certificate or other paper delivered to the Lender
at any time by or on behalf of the Borrower or any of its Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower or such Subsidiary
hereunder.

 

-33-



--------------------------------------------------------------------------------

13.6. Notices. Except as otherwise expressly provided in this Credit Agreement,
all notices and other communications made or required to be given pursuant to
this Credit Agreement or any Letter of Credit Applications shall be in writing
and shall be delivered in hand, mailed by United States registered or certified
first class mail, postage prepaid, sent by overnight courier, or sent by
telegraph, telecopy, facsimile or telex and confirmed by delivery via courier or
postal service, addressed as follows:

 

(a) if to the Borrower, at 80 Wilson Way, Westwood, Massachusetts 02090,
Attention: Brian C. James, Executive Vice President, or at such other address
for notice as the Borrower shall last have furnished in writing to the Person
giving the notice, with a copy to Sullivan & Worcester, LLP, One Post Office
Square, Boston, Massachusetts 02109, Attention: William A. Levine, Esq.; and

 

(b)if to the Lender, at 100 Federal Street, Boston, Massachusetts 02110, USA,
Attention: Debra E. DelVecchio, Managing Director, or such other address for
notice as the Lender shall last have furnished in writing to the Person giving
the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.

 

13.7. Governing Law. THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID COMMONWEALTH OF MASSACHUSETTS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §13.6. THE
BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

 

-34-



--------------------------------------------------------------------------------

13.8. Headings. The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

 

13.9. Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.

 

13.10. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §13.12.

 

13.11. Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDER HEREBY WAIVES
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER
RELATING TO THE ADMINISTRATION OF THE LETTERS OF CREDIT OR ENFORCEMENT OF THE
LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
Except as prohibited by law, each of the Borrower and the Lender hereby waives
any right it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. The Borrower (a)
certifies that no representative, agent or attorney of the Lender has
represented, expressly or otherwise, that the Lender would not, in the event of
litigation, seek to enforce the foregoing waivers and (b) acknowledges that the
Lender has been induced to enter into this Credit Agreement, the other Loan
Documents to which it is a party by, among other things, the waivers and
certifications contained herein.

 

13.12. Consents, Amendments, Waivers, Etc. Any consent or approval required or
permitted by this Credit Agreement to be given by the Lender may be given, and
any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or

 

-35-



--------------------------------------------------------------------------------

observance by the Borrower or any of its Subsidiaries of any terms of this
Credit Agreement, the other Loan Documents or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Borrower and the written consent of the
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
the Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.

 

13.13. Severability. The provisions of this Credit Agreement are severable and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction.

 

13.14. USA Patriot Act. The Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow the
Lender to identify the Borrower in accordance with the Act.

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.

 

ADE CORPORATION

By:

 

/s/ Brian C. James

--------------------------------------------------------------------------------

Name:

 

Brian C. James

Title:

 

Executive Vice President and

Chief Financial Officer

FLEET NATIONAL BANK

By:

 

/s/ Debra E. Delvecchio

--------------------------------------------------------------------------------

Name:

 

Debra E. Delvecchio

Title:

 

Managing Director

 

-37-